McCarthy, J.
This judgment is affirmed on the opinion in action No. 1, except that in this action the plaintiff, in his reply to the defendant’s answer, admits that at the time of the commencement of ■ tiffs action, there was on deposit with the plaintiff a balance to the credit of the defendant, and the property of the defendant, the sum of five hundred and twenty-nine and fffty-one-hundreths dollars (§529.50).
Tiffs it seems to us ought to be allowed to the defendant, and should be deducted from the amount of the verdict in this case. Straus v. Tradesmen National Bank of New York, 122 N. Y. 382.
The judgment as so reduced, should be affirmed with costs, order to be settled on notice.
McGown, P. J., and Van Wyck, J., concur.
Judgment accordingly.